 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SERGEI PORTNOY,                                     No. 2:19-cv-01504-TLN-CKD PS
12                        Plaintiff,
13            v.                                          ORDER AND
14    STATE OF CALIFORNIA,                                FINDINGS AND RECOMMENDATIONS
15                        Defendant.
16

17           Plaintiff is proceeding in this action pro se. Plaintiff has requested authority pursuant to

18   28 U.S.C. § 1915 to proceed in forma pauperis. (ECF No. 2.) This proceeding was referred to

19   this court by Local Rule 302(c)(21).

20           Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

21   to prepay fees and costs or give security for them. Accordingly, his request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a).

23           The federal in forma pauperis statute authorizes federal courts to dismiss a case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant. 28 U.S.C. § 1915(e)(2).

27   I.      Allegations in Plaintiff’s Complaint

28           In this action, plaintiff “demand[s] determination for void tentative ruling and judgment”
                                                          1
 1   in a state court action. (ECF No. 1 at 2.) According to plaintiff’s complaint, he filed a complaint

 2   in Yolo County Superior Court alleging causes of action for defamation, intentional infliction of

 3   emotional distress, and loss earnings and future earnings against Carmen Alba, Perri Newel, and

 4   Veolia/Transdew. (Id.) Plaintiff alleges that Yolo County Superior Court Judge Arvid Johnson

 5   issued a tentative ruling declaring plaintiff a vexatious litigant and holding plaintiff’s complaint

 6   fails to state facts sufficient to state a cause of action. (Id. at 3, 5.)1 Plaintiff further alleges that

 7   Judge Timothy L. Fall committed fraud upon the court “because of his unconscionable scheme(s)

 8   to make misrepresentation(s), corruption of a court official and judicial fraud” when he denied a

 9   motion to vacate a tentative ruling. (Id. at 6–7.) Finally, plaintiff alleges that Judge Thomas E.

10   Warriner “continued fraud upon the court” in denying plaintiff’s motion to void the tentative

11   ruling. (Id. at 9–10.) Based on these denials, plaintiff claims that the three judges denied his

12   First, Seventh, and Fourteenth Amendment rights and named the State of California as the sole

13   defendant in this action. (Id. at 10–11.) On these grounds, plaintiff demands that the state court

14   tentative ruling and judgment be voided, that a state court case be reopened, and that the three

15   named state court judges be declared “trespassers of the law and crooks.” (Id. at 12.)

16   II.     Legal Standard

17           “The Eleventh Amendment prohibits federal courts from hearing suits brought against an

18   unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951 F.2d 1050, 1053 (9th

19   Cir. 1991) (citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (holding

20   the Eleventh Amendment prohibits federal jurisdiction over suits against states unless the state
21   unequivocally consents to the suit)). This jurisdictional limitation applies regardless of whether

22   plaintiff seeks damages or injunctive relief. Pennhurst State Sch., 465 U.S. at 102 (citing Cory v.

23   White, 457 U.S. 85, 91 (1982)).

24   ////

25
     1
26     The court notes that plaintiff has been declared a vexatious litigant by this court in an action
     against the same three defendants. See Portnoy v. Veolia Transportation Services, Inc., et al.,
27   Case No. 2:13-cv-00043-MCE-EFB, ECF No. 67 (order declaring plaintiff a vexatious litigant as
     to defendant Veolia Transportation Services, Inc. and requiring that plaintiff seek permission
28   from the court prior to filing any future suits against this defendant).
                                                         2
 1   III.   Analysis

 2          Here, plaintiff attempts to sue the State of California in federal court. However, the State

 3   of California is entitled to sovereign immunity under the Eleventh Amendment and plaintiff fails

 4   to show any waiver of such sovereign immunity. See Dittman v. California, 191 F.3d 1020,

 5   1025–26 (9th Cir. 1999) (“State of California has not waived its Eleventh Amendment

 6   immunity . . . in federal court.”). Accordingly, the Eleventh Amendment bars plaintiff from

 7   bringing any claims against the State of California, the complaint fails to state a valid claim for

 8   relief against the State of California, and dismissal is proper.

 9   IV.    No Leave to Amend

10          If the court finds that a complaint should be dismissed for failure to state a claim, the court

11   has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203 F.3d 1122, 1126–

12   30 (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears possible that the

13   defects in the complaint could be corrected, especially if a plaintiff is pro se. Id. at 1130–31; see

14   also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given

15   leave to amend his or her complaint, and some notice of its deficiencies, unless it is absolutely

16   clear that the deficiencies of the complaint could not be cured by amendment.” (citing Noll v.

17   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987))). However, if, after careful consideration, it is

18   clear that a complaint cannot be cured by amendment, the court may dismiss without leave to

19   amend. Cato, 70 F.3d at 1105–06 (affirming dismissal and finding the plaintiff’s “theories of

20   liability either fall outside the limited waiver of sovereign immunity by the United States, or
21   otherwise are not within the jurisdiction of the federal courts”).

22          The undersigned finds that, as set forth above, defendant is immune from liability and the

23   complaint does not identify a waiver of sovereign immunity. As it appears amendment would be

24   futile, the undersigned will recommend that this action be dismissed without leave to amend.

25   ////

26   ////
27   ////

28   ////
                                                         3
 1   V.        Conclusion

 2             In accordance with the above, IT IS HEREBY ORDERED that plaintiff’s motion to

 3   proceed in forma pauperis (ECF No. 2) is granted.

 4             IT IS ALSO HEREBY RECOMMENDED that:

 5             1. The action be dismissed without leave to amend; and

 6             2. The case be closed.

 7             These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

12   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

13   Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: August 8, 2019
                                                      _____________________________________
15
                                                      CAROLYN K. DELANEY
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18

19   15 portnoy1504.ifp.dismissal

20
21

22

23

24

25

26
27

28
                                                       4
